Citation Nr: 1233862	
Decision Date: 09/28/12    Archive Date: 10/09/12

DOCKET NO.  09-21 211	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to service connection for a right thumb and hand disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Wilson, Associate Counsel



INTRODUCTION

The Veteran served on active duty from July 1969 to February 1971, including service in the Republic of Vietnam.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which denied the benefit sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required on his part.


REMAND

Unfortunately, a remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.

The Veteran contends that he incurred an injury to his right thumb and hand during his active service in Vietnam.  Specifically, he contends that while he was stationed with his unit at a base known as "Artillery Hill," that he was assigned to serve on guard duty.  While on guard duty, his group incurred small arms fire from the enemy.  During the incident, he jumped from the top of the bunker, to the floor in order to take cover.  He alleges that when he jumped to the ground, his right hand and thumb became lodged in a torn sand bag on the floor, causing his whole body to land on top of his lodged right hand and thumb, thereby causing the injury.  He contends that he was seen briefly by a medic the next morning and that he was given "all purpose capsules" for the pain.  He indicated that although he was supposed to receive further treatment, he did not do so.

The Veteran's service treatment records (STRs) are devoid of any reference to, complaint of, or treatment for any right thumb or hand injury during his service.  In support of his claim, however, the Veteran has provided a statement from a fellow service member, H. V. G., wherein Mr. G. indicated that he saw the Veteran with an injured hand during his service in 1970.  

The first post-service evidence of treatment of record for a right thumb or hand disability appears in a VA orthopedic surgery consultation dated in May 2007.  The Veteran reported for treatment with a complaint of weakness in his right thumb.  He reported that his thumb would hurt when he twisted a mechanical part or a bottle top.  He reported injuring his thumb in 1970 while in Vietnam.  He indicated that he dove into a bunker when snipers were shooting at him and that his right thumb jammed against the bunker, and then became purple and swollen.  On examination, he was noted to have normal sensation and range of motion of the right hand except for the right thumb at the metacarpophalangeal (MP) joint.  Flexion and extension were normal, but the MP joint rested in ulnar deviation.  The radial collateral ligament of the MP joint allowed 40 degrees of ulnar deviation, and only five degrees of radial deviation.  X-rays revealed that his right thumb MP joint was subluxed volarly and ulnarly.  The diagnosis was ruptured radial collateral ligament of the right thumb MP joint.  

He was seen again at the VA orthopedic clinic in July 2007.  He was noted to have chronic instability of the right thumb MP joint.  He reported having good results treating his thumb pain with ibuprofen, but that he had not tried using a brace.  The impression during the consultation was chronic collateral ligament instability of the right thumb.  He was later seen for a VA orthopedic consultation one additional time in September 2007.  At that time, he reported that his right thumb pain was manageable and only occasionally painful after hard manual labor, or after an acute injury or stress.  He indicated that his thumb joint was not bothersome enough at that point to have it fused, and that he would rather seek conservative treatment for the present.  The diagnosis was ruptured radial collateral ligament of the right thumb MP joint.

In support of his claim, the Veteran provided a statement in October 2007 indicating that when he initially injured his thumb, that he was initially told to live with the pain.  He reported that he was later given pain killers by the unit medic and labeled as having a sprain.  He indicated that through the years, he self-treated his right thumb pain with pain killers.  He indicated that he finally sought treatment after many years of dealing with the pain.

The Board observes that the evidence record indicates that they Veteran's current right hand and thumb disability may be related to an injury that he allegedly incurred during his active service.  To this point, however, he has not been afforded a VA examination of his thumb to determine the likelihood that his currently diagnosed right hand and thumb disability.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006) (VA examination is required when (1) there is evidence of a current disability, (2) evidence establishing an in-service event, injury or disease, (3) indication that the current disability may be related to the in-service event, injury or disease, and (4) insufficient evidence to decide the case).  Accordingly, this case must be remanded in order for the Veteran to be afforded a VA examination to obtain an opinion regarding the nature and etiology of his right hand and thumb disability.

In remanding this issue, the Board notes that the Veteran is competent to report an onset of right thumb and hand pain during his service and he is competent to report a continuity of symptomatology of right thumb and hand pain since his separation from active service.  See Washington v. Nicholson, 19 Vet. App. 363 (2005).  In determining whether service connection is warranted for a claim, the Board is primarily concerned with whether there is a continuity of symptoms since the incurrence of a claimed injury or disease in service, rather than with a continuity of treatment.  See 38 C.F.R. § 3.303(b) (2011).  Therefore, on remand, the VA examiner should recognize this lay evidence as potentially competent to support the presence of disability even where it is not corroborated by contemporaneous medical evidence.  See, too, Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

As this case is being remanded for the foregoing reasons, any recent VA treatment records should also be obtained on remand.  In this regard, the Board observes that the Veteran had been receiving fairly consistent VA treatment for his right hand and thumb condition, but that records of his VA care, dated since September 2007, have not been associated with the claims file.  Under the law, VA must obtain any outstanding records.  See 38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159(c) (2011); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).

Accordingly, the case is REMANDED for the following action:

1.  Obtain a complete copy of the Veteran's VA treatment records pertaining to his claimed right hand and thumb disability from the San Antonio, Texas, VA Healthcare System dated since September 2007.  Any response received should be memorialized in the Veteran's claims folder.

2.  Thereafter, schedule the Veteran for an appropriate VA examination for his claimed right thumb and elbow disability.  The claims file and a complete copy of this REMAND must be made available to and reviewed by the examiner.  The VA examination report should indicate that this has been accomplished.  All necessary studies and tests should be conducted.

The examiner should diagnose and describe all right thumb and hand disabilities found to be present, to include the Veteran's previously diagnosed ruptured radial collateral ligament of the right thumb MP joint.  

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any current right thumb and hand disability, to include his previously ruptured radial collateral ligament of the right thumb MP joint, had its clinical onset during active service or is related to any in-service event, disease, or injury.  In providing this opinion, the examiner should specifically address the lay evidence of record indicating that he sustained a right thumb and hand injury as a result of a diving to the floor from the top of a bunker during his active service.  The examiner should additionally specifically address the Veteran's competent reports of a continuity of right thumb and hand symptomatology since his separation from service.  

The examiner must provide a comprehensive report including complete rationales for all opinions and conclusions reached, citing the objective medical findings leading to the conclusions.  

3.  Thereafter, review the claims file to ensure that the foregoing requested development has been completed in full.  In particular, review the VA examination report to ensure that it is responsive to and in compliance with the directives of this remand, and if not, implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998).

4.  Finally, readjudicate the Veteran's service connection claim on appeal.  If the claim remains denied, provide the Veteran and his representative with a supplemental statement of the case, and after they have had an adequate opportunity to respond, return his claim to the Board for further appellate review.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


